IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



STATE OF WASHINGTON,                             ]
                                                                                                         o
                                                         No. 68603-8-1
                        Respondent,
                                                         DIVISION ONE
        v.



TJUAN BLYE,                                               UNPUBLISHED OPINION

                        Appellant.               )        FILED: December 9. 2013               CO
                                                                                                 • *         —*-* \._ -

                                                                                                    en

        Spearman, A.C.J. — Tjuan Blye appeals his convictions for unlawful

possession of a firearm in the first degree and possession of a stolen firearm. He

argues that the trial court erred in denying his motion to suppress because the

affidavit in support of the warrant did not contain facts sufficient to establish a

nexus between the suspected criminal activity and the residence where the

firearm was found. We conclude that the facts contained in the affidavit were

insufficient to establish such a nexus and reverse.1

                                             FACTS

        Tjuan Blye, a suspected drug dealer, was the subject of an Everett police

investigation which spanned several months. On May 26, 2011, Everett Police


        1Blye also contends that insufficient evidence supports his conviction for possession ofa
stolen firearm because the State failed to establish that he knew the firearm seized was stolen. In
a statement of additional grounds pursuant to RAP 10.10, Blye challenges the sufficiency of the
evidence regarding his possession of the firearm, asserts that his rights under the confrontation
clause were violated, and claims ineffective assistance of counsel. Based on our disposition of
this case, we do not address these arguments.
No. 68603-8-1/2



Officer Duane Wantland sought a warrant to arrest Blye and to search BIye's

white 2001 Chevrolet Tahoe (the Tahoe) and a residence located at 805 1/2

52nd Place, W. in Everett, WA. for evidence of illegal drug activity and weapons.

In support of the request, Wantland submitted an affidavit detailing the Everett

Police Department's investigation of Blye since the fall of 2010. The affidavit

contained the following information:

   •   September 29, 2010 - Blye was found in the Tahoe with a
       small amount of cocaine and with         items associated with
       converting powder cocaine to crack cocaine.

   •   March 3, 2011 - While driving the Tahoe, Blye was observed
       engaging in a purported drug deal. A search of the Tahoe
       revealed a quantity of MDMA (ecstasy). A later search,
       pursuant to a search warrant, also discovered a quantity of
       Vicodin, a controlled substance. BIye's cell phone also
       displayed numerous texts from individuals seeking ecstasy,
       heroin and marijuana.

   •   Sometime in April 2011, an informant, at the direction of
       Wantland, arranged a controlled buy for the purchase of a
       quantity of crack cocaine from Blye. The purchase was made
       in the Tahoe.


   •   May 4, 2011 - The Tahoe, while being driven by an unknown
       female, was impounded pursuant to a search warrant for
       marijuana. At the time of the stop, the Tahoe was followed by
       a blue Honda driven by Blye.

   •   May 10, 2011 - Blye was observed driving the blue Honda.
       Blye and an unknown person picked up the Tahoe from
       impound. The Honda and the Tahoe were driven to 805 Vz
       52nd Place W. in Everett, WA. The Tahoe was parked in the
       driveway of the residence in front of a garage door.

   •   May 11, 2011 - The Tahoe and the Honda were observed
       parked at the 805 1/2 52nd Place W. residence. In addition,
       sometime later that week, the Tahoe was observed parked in
       the driveway.
No. 68603-8-1/3




   •   May 24, 2011 - The Tahoe was seen by an Everett police
       officer parked in the driveway at 805 Vz 52nd Place W. The
       officer also observed a black male fitting BIye's description
       and a female come and go from the residence, but could not
       confirm the black male was Blye.

   •   At some point during the 48 hours preceding the request for
       the warrant, Wantland arranged for another controlled buy
       from Blye. After the call was made to arrange the deal, Blye
       and a female were observed leaving 805 Vz Place W. and
       getting into the Tahoe. Blye met with the informant and sold
       him a quantity of crack cocaine. Blye did not return to 805 Vz
       Place W. after the sale.

       The affidavit stated that "Blye has been quite secretive on his residence"

and Wantland has been unable to locate Blye at "listed addresses." Clerk's

Papers (CP) at 98. The affidavit did not identify Blye or anyone else as a resident

of the 805 Vz address or otherwise indicate BIye's relationship to the home or its

residents. In addition, the affidavit asserted that:

   Your affiant (Wantland) knows that to produce crack cocaine
   from cocaine powder, you need a heat source, water and
   container for cooking the cocaine. Your affiant knows that
   baking soda and[/]or ammonia is also used in the conversion
   process. Your affiant knows that normally this process is done
   indoors in a controlled environment and can be done in a
   microwave or direct heat source.

CP at 97.

       The warrant was issued on May 26, 2011 and was executed that same

day by OfficerWantland and other Everett police officers. No one was present at

the residence when the officers arrived to execute the warrant, but soon

thereafter Blye and a female passenger, later identified as Gabriel Krug, pulled

into the driveway in the Tahoe. Blye was placed under arrest. Krug was identified
No. 68603-8-1/4



as BIye's girlfriend. It was not alleged that any evidence of illegal drug activity

was discovered inside the residence, the Tahoe or on BIye's person. The officers

did find evidence that indicated Blye resided at the address. They also found a

.40-caliber glock handgun in a drawer of a nightstand. Subsequent police

investigation determined that the gun had been stolen approximately three years

prior. Blye was charged with unlawful possession of a firearm in the first degree

and possession of a stolen firearm.

       Pursuant to CrR 3.6, Blye moved to suppress the evidence seized from

the residence on the ground that the search violated the fourth amendment to the

United States Constitution and article 1, section 7 of the Washington State

Constitution. Blye conceded that there was probable cause to search the Tahoe

and for his arrest. But he argued the affidavit in support of the warrant did not

contain sufficient facts to warrant a reasonable inference that evidence of any

criminal activity would be found inside the residence. The trial court denied the

motion. A jury found Blye guilty as charged and he was sentenced to 157 months

incarceration. He appeals.

                                    DISCUSSION


       The fourth amendment to the United States Constitution and article I,

section 7 of our state constitution require that a search warrant issue only on a

determination of probable cause. State v. Fry, 168 Wash. 2d 1, 5-6, 228 P.3d 1

(2010) (citing State v. Vickers. 148 Wash. 2d 91, 108, 59 P.3d 58 (2002)). Probable

cause is established where there are facts and circumstances sufficient to

establish a reasonable inference that the defendant is involved in criminal activity

                                           4
No. 68603-8-1/5



and that evidence of the criminal activity can be found at the place to be

searched. State v. Maddox. 152 Wash. 2d 499, 505, 98 P.3d 1199 (2004). It is the

probability of involvement in criminal activity or the likelihood of discovering

evidence of it in a particular place that governs the existence of probable cause,

jd., (citing, State v. Thein. 138 Wash. 2d 133, 140, 977 P.2d 582 (1999); ("probable

cause requires a nexus between criminal activity and the item to be seized, and

also a nexus between the item to be seized and the place to be searched.")

(quoting, State v. Goble. 88 Wash. App. 503, 509, 945 P.2d 263 (1997) (citing

Wayne R. LaFave, Search and Seizure § 3.7(d), at 372 (3d ed.1996)). The

judicial officer issuing the warrant is entitled to make reasonable inferences from

the facts and circumstances set out in the affidavit. Maddox, 152 Wash. 2d at 505

(citing State v. Smith, 16 Wash. App. 425, 427, 558 P.2d 265 (1976)).

        On appellate review, we consider the same evidence presented to the

judicial officer who issued the warrant. We review de novo the issuing judicial

officer's conclusion of law that probable cause is established.2 Ornelas v. United
States, 517 U.S. 690, 695, 116 S.Ct 1657, 134 LEd.2d 911 (1996); State v.

Chamberlin, 161 Wash. 2d 30, 40, 162 P.3d 389 (2007); In re Pet, of Petersen, 145
Wash. 2d 789, 799, 42 P.3d 952 (2002); State v. Estorga, 60 Wash. App. 298, 304

        2The State's reliance on the hearing judge's findings of fact is misplaced. Although CrR
3.6 requires the hearing judge to enter such findings, in the context of appellate review the
findings are superfluous because, likethe hearing judge, we consider only the record that was
before the judicial officer issuing the warrant. Perez, 92 Wash. App. 1, 4 n.3; Estorga, 60 Wash. App.
298, 304 n.3. We also reject the State's argument that we review the issuing judicial officer's legal
conclusion that probable cause has been established for abuse of discretion. Although, "[pjrior
case law on the standard of appellate review of such probable cause determinations is admittedly
muddled," the more recent cases have held de novo review is the applicable standard. In re
Petersen. 145 Wn.2d, 799.
No. 68603-8-1/6



n.3, 803 P.2d 813 (1991). We interpret the affidavit in a commonsense, practical

manner rather than hypertechnically. State v. Perez, 92 Wash. App. 1, 4, 963 P.2d
881 (1998)

       Blye concedes that the affidavit submitted in this case is sufficient to

support a determination of probable cause to believe evidence of his alleged

drug dealing would likely be found in the Tahoe. Crack cocaine and materials

used to convert powder cocaine into crack had previously been found in the

vehicle and on two occasions he was observed selling crack to a confidential

informant while in the Tahoe. The most recent occasion occurred within forty-

eight hours of the request for a warrant.

       The State does not dispute that all of BIye's criminal activity as related in

the affidavit occurred in the Tahoe. Nonetheless, the State argues that the finding

of probable cause should extend to the 805 Vz residence. In support of this

argument, the State points to the brief sightings of Blye and automobiles

associated with him at the residence. In addition, relying on the affiant's assertion

that, in his experience, converting powder cocaine into crack requires an indoor

environment, the State argues that, because Blye was selling crack, he must

have need of an indoor environment to convert powder cocaine into crack. It

contends it is reasonable to infer that BIye's indoor environment was the 805 Vz

residence and therefore likely that evidence of illegal drug activity would be found

there. Of most significance, according to the State, however, is that sometime

between May 24 and May 26, after receiving a call from the confidential

informant, Blye left the residence in the Tahoe to engage in a drug transaction
                                            6
No. 68603-8-1/7



with the same informant. From this, the State contends it is reasonable to infer

that additional drugs and other evidence would likely be found inside the

residence.


      The State's arguments are unpersuasive because they hinge on the

assumption that Blye had something more than a passing connection to the 805

Vz residence. And, although the search of the residence yielded evidence to

suggest that was the case, this evidence was not available to the judicial officer

who issued the warrant. According to the affidavit, BIye's only connection to the

residence was that two cars associated with Blye had been seen there on four

occasions and Blye had been seen there twice over a two-week period.

      The State relies principally on Perez, 92 Wash. App. at 7-8. In that case, we

upheld a residential search warrant because the affidavit contained both specific

information provided to the police by an informant and the officer's direct

observations of the suspect, known as Felix. The informant told the police that

Felix dealt cocaine in large quantities and that he carried only the amount of

cocaine needed for each transaction. The officers set up controlled buys through

the informant and observed Felix. On two occasions, they saw him go to the

Perez's house and then go to complete drug deals. The officers also documented

Felix's use of another address as a safe house. We concluded that these specific

facts supported an inference that Perez's house was being used as a "safe

house" where Felix kept drugs and other evidence of his drug dealing and upheld

the warrant.
No. 68603-8-1/8



       Perez is distinguishable. Here, there is no evidence that Blye went to the

805 Vz residence to obtain the drugs he was going to sell to the informant or that

BIye's method of operation involved use of the residence as a place to store

drugs. The evidence in the affidavit only shows that at the time Blye got the call

from the informant, he was already at the residence and he then drove the Tahoe

to make the delivery. In the absence of any evidence establishing the nature of

BIye's relationship to the residence or its occupants, these facts are insufficient to

support an inference that evidence of BIye's criminal activity would be found

inside. Were we to hold otherwise, law enforcement officers could establish

probable cause to search a residence merely by directing the informant to make

the call to arrange a drug deal while the suspect was in the place the officers'

wished to search. We cannot sustain the warrant under these circumstances

without "diluting important safeguards that assure that the judgment of a

disinterested judicial officer will interpose itself between the police and the

citizenry." State v. White, 44 Wash. App. 215, 219, 720 P.2d 873 (1986), (quoting

Spinelli v. United States, 393 U.S. 410, 419, 89 S. Ct. 584, 21 LEd.2d 637

(1969).

       The State's reliance on State v. G.M.V., 135 Wash. App. 366, 372, 144 P.3d
358 (2006), is also misplaced. In that case, the defendant's boyfriend stayed at

her house several days a week, but he did not live there. A confidential informant

working with the police, arranged to buy marijuana from the boyfriend on two

occasions. The first time, the boyfriend left G.M.V.'s house to meet the informant

and then returned to the house after the sale. The second time, the boyfriend

                                           8
No. 68603-8-1/9



came from a different location but again returned to G.M.V.'s house after the

sale. Based on this information, the police obtained a warrant to search G.M.V.'s

house and discovered marijuana. G.M.V. was convicted of possession of

marijuana. On appeal, she alleged that her lawyer had been ineffective because

he did not challenge the warrant. She contended that had he done so, the

challenge would have been successful because there was no nexus between her

boyfriend's drug dealing and her parent's house. Relying on Thein, she argued

that the warrant was based only on generalized notions of the supposed

practices of drug dealers. We affirmed her conviction because "the affidavit

supporting this warrant did not rely on generalized beliefs about the habits of

drug dealers as in Thein. The warrant was to search the place [the boyfriend] left

from and returned to before and after he sold drugs. This was a nexus that

established probable cause that [the boyfriend] had drugs in the house."

G.M.V.,135 Wn. App. at 372.

       Significantly, in G.M.V., we focused on the fact that, at least on one

occasion, the suspect was seen going directly from the searched residence to a

controlled buy and back again. Thus, there was no other place from which he

could have obtained the drugs sold other than the house. This evidence, in

addition to the fact that the suspect regularly stayed at the house, was sufficient

to infer that additional drugs would likely be found inside. By contrast, in this

case, there was no evidence in the affidavit that Blye resided at the 805 Vz

residence. The affidavit indicated that vehicles associated with Blye were

observed at the residence four times, and Blye himself was seen there twice,
                                          9
No. 68603-8-1/10



over a two-week period, but that the location of BIye's residence was unknown.

In addition, while the suspect in G.M.V. went directly from the residence to a drug

transaction, Blye went from the residence to his Tahoe, a place known to

frequently contain crack cocaine, and then to meet the informant. On these facts,

it is more likely evidence of illegal drug activity would be found in the Tahoe than

in the residence. Thus, G.M.V. is of no help to the State.

       This case is more like State v. Goble, 88 Wash. App. 503, 945 P.2d 263

(1997). In that case, a confidential source had informed law enforcement officers

that Goble often received illegal drugs sent through the mail to his post office

box. In the course of their investigation, the officers learned that Goble and one

Loraine Stamper resided at 206 1st Street, in Morton, Washington. They also

contacted the United States Postal Inspector, who verified that Stamper was

renting P.O. Box 338 at the Morton Post Office. ]a\ at 504-06.

       A few weeks later, the same confidential source told police that Goble had

recently received a shipment of controlled substances. An officer asked the mail

handling facility at the Seattle-Tacoma Airport to watch for, and notify him of, any

packages addressed to P.O. Box 338 in Morton. Shortly afterward, the Seattle-

Tacoma mail facility advised that it was in possession of a package addressed to

Goble at P.O. Box 338. After a drug dog alerted on the package, police obtained

a valid federal search warrant for the package. When the officers executed the

warrant, the package was found to contain methamphetamine. ]d. at 505-06.

       The officers restored the package to its original condition and planned to

deliver it to P.O. Box 338 in Morton. They obtained an anticipatory search
                                         10
No. 68603-8-1/11



warrant, by which they were authorized to follow the package and, only if they

observed the package being taken into the 206 1st Street, to search the

residence. Officers observed Goble pick up the package from P.O. Box 338 and

return to 206 1st Street; they did not see Goble actually enter the residence with

the package. Despite this, they executed the search warrant and discovered

methamphetamine in the residence. Id. at 506-07.

        On appeal, Goble asserted that there was insufficient nexus between the

suspected criminal activity and the residence searched. We agreed, reasoning

that:

        When the magistrate issued the warrant, he had no
        information that Goble had previously dealt drugs out of his
        house, rather than out of a different place (for example, a
        tavern, his car, or a public park). He had no information that
        Goble had previously stored drugs at his house, rather than in
        some other place (for example, in his car, at his place of
        employment, at a friend's house, or buried in the woods). He
        had no information that Goble had previously transported
        drugs from [the post office box] to the house, or that Goble
        had previously said he intended to do so. In sum, he had no
        information from which to infer. . . that Goble would take the
        package from the post office to his house, or that the package
        would probably be found in the house when the warrant was
        executed.

id, at 512.

        Similarly, in this case, the affidavit in support of the warrant had no

indication that Blye or anyone else had previously dealt drugs from the

residence, stored drugs at the residence or transported drugs to the residence

from some other location. There was no assertion that drugs were observed

going into or coming out of the residence. According to the affidavit, the only

                                           11
No. 68603-8-1/12



evidence was that Blye had sold and transported drugs in the Tahoe. As in

Goble, these facts are insufficient to establish a basis to reasonably infer that the

residence also contained evidence of BIye's alleged criminal activity.

       We conclude the affidavit submitted in support of the warrant lacked a

sufficient basis in fact from which to conclude evidence of illegal activity would be

found at the residence that was searched. It was error to deny the defendant's

motion to suppress.

       The judgment is reversed.



                                                        *tlr^<•




                                          12